IN THE SUPREME COURT OF THE STATE OF NEVADA


                 LAS VEGAS DEVELOPMENT GROUP,                           No. 81961
                 LLC, A NEVADA LIMITED LIABILITY
                 COMPANY,
                 Appellant,
                 vs.
                 THE BANK OF NEW YORK MELLON,
                                                                      FILED
                 F/K/A THE BANK OF NEW YORK, AS                        FEB 7 2022
                 TRUSTEE FOR THE                                              A. aROWN
                 CERTIFICATEHOLDERS OF CWABS,                                  EME COUR'

                 INC., ASSET-BACKED CERTIFICATES,                       DEPUTY CLERK

                 SERIES 2006-7, A NATIONAL
                 BANKING ASSOCIATION,
                 Respondent.
                 LAS VEGAS DEVELOPMENT GROUP,                           No. 82266
                 LLC, A NEVADA LIMITED LIABILITY
                 COMPANY,
                 Appellant,
                 vs.
                 THE BANK OF NEW YORK MELLON,
                 F/K/A THE BANK OF NEW YORK, AS
                 TRUSTEE FOR THE
                 CERTIFICATEHOLDERS OF CWABS,
                 INC., ASSET-BACKED CERTIFICATES,
                 SERIES 2006-7, A NATIONAL
                 BANKING ASSOCIATION,
                 Res s onclent.




                                        ORDER OF AFFIRMANCE
                             These are consolidated appeals from a district court judgment
                 following a bench trial in an action to quiet title (Docket No. 81961) and a
                 post-judgment award of attorney fees and costs (Docket No. 82266). Eighth


SUPREME COIAFF
     OF
   NEVADA


(0) 194M ofea
                                                                           2- s 3 8
Judicial District Court, Clark County; Mark R. Denton, Judge. We review
the district court's factual findings for substantial evidence and its legal
conclusions de novo, Weddell v. H20, Inc., 128 Nev. 94, 101, 271 P.3d 743,
748 (2012), and affirm.'
            The district court determined that the HOA's 2011 foreclosure
sale did not extinguish the first deed of trust because, among other reasons,
respondent's predecessor (via the predecessor's agent, Miles Bauer) was
excused from making a superpriority tender.2 In so doing, it determined
that respondent was not time-barred from asserting its "tendee defense
because statutes of limitations do not apply to affirmative defenses.
            Appellant contends that "Nevada law specifically provides for
various statutory presumptions that favor buyers at foreclosure salee and
that "[i]f an interested lien holder disputes these presumptions, it is
required to timely file an action within the appropriate period of limitations
to prove that its interest was unaffected for some reason." From this,


       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
is not warranted in this appeal.

      2In so doing, the district court determined that Miles Bauer's actual
tender, which equaled nine months worth of HOA dues, did not satisfy the
superpriority portion of the HOA's lien because the HOA imposed its dues
on an annual basis. We have since held that a nine-month tender satisfies
the superpriority portion of an HOA's lien even when dues are imposed
annually, Anthony S. Noonan IRA, LLC v. U.S. Bank Nat7 Ass'n EE, 137
Nev., Adv. Op. 15, 485 P.3d 206, 209 (2021), and we therefore conclude that
Miles Bauer's actual tender was sufficient to cure the superpriority default,
cf. Saavedra-Sandoval v. Wal-Mart Stores, Inc., 126 Nev. 592, 599, 245 P.3d
1198, 1202 (2010) (recognizing that this court may affirm the district court
on any ground supported by the record, even if not relied upon by the district
court).




                                      2
                   appellant appears to contend that an "affirmative defense such as tender
                   necessarily is "nothing more than a time-barred claim masquerading as a
                   defense," such that this court should either ignore or overturn our
                   longstanding holding that Iljimitations do not run against defenses,"
                   Dredge Corp. v. Wells Cargo, Inc., 80 Nev. 99, 102, 389 P.2d 394, 396 (1964).
                               We decline to do so, at least under the facts of this case.
                   Contrary to appellant's contention, there is no Nevada law providing a
                   presumption that an HOA foreclosure sale has extinguished a first deed of
                   trust. Appellant is correct insofar as it observes that a presumption exists
                   in favor of the record title holder, see Nationstar Mortg., LLC v. Saticoy Bay
                   LLC Series 2227 Shadow Canyon, 133 Nev. 740, 746, 405 P.3d 641, 646
                   (2017) (citing Breliant v. Preferred Equities Corp., 112 Nev. 663, 669, 918
                   P.2d 314, 318 (1996)), and that NRS 116.31166(1) (1993) provides for
                   various presumptions when a foreclosure deed contains certain recitals.3
                   However, a superpriority tender does not conflict with any of those
                   presumptions, as respondent was not seeking to question the validity of
                   appellant's title to the subject property but was simply asserting that
                   appellant's title remained subject to the first deed of trust as a matter of



                         3Appellant   also relies on this court's seminal opinion in SFR
                   Investments Pool 1, LLC v. U.S. Bank, N.A., 130 Nev. 742, 758, 334 P.3d
                   408, 419 (2014), wherein we held that "NRS 116.3116(2) gives an HOA a
                   true superpriority lien, proper foreclosure of which will extinguish a first
                   deed of trust." We do not construe this holding as standing for a
                   presumption that an HOA foreclosure sale has extinguished a first deed of
                   trust. See Liu v. Christopher Homes, LLC, 130 Nev. 147, 151, 321 P.3d 875,
                   877 (2014) (reviewing de novo the interpretation of this court's previous
                   dispositions).



SUPREME COURT
     OF
     NEVADA
                                                         3
(01 I947A   400.
                   law.4 See Saticoy Bay LLC Series 133 McLaren v. Green Tree Servicing LLC,
                   136 Nev., Adv. Op. 85, 478 P.3d 376, 379 (2020) (While a court's authority
                   to look beyond a foreclosure deed in a quiet title action is an inherent
                   equitable power, a valid tender cures a default 'by operation of law'—that
                   is, without regard to equitable considerations." (internal citation omitted));
                   cf. Bank of Am., N.A. v. SFR Invs. Pool 1, LLC, 134 Nev. 604, 611, 427 P.3d
                   113, 120-21 (2018) (rejecting the notion that a deed of trust beneficiary must
                   file a court action to validate a tender).
                               Thus, at least under the facts of this case, we are not persuaded
                   that there were any common-law or statutory presumptions that obligated
                   respondent to proactively assert a quiet title claim. Accordingly, respondent
                   timely asserted "tendee as an affirmative defense, see Dredge Corp., 80
                   Nev. at 102, 389 P.2d at 396, and the district court correctly determined the
                   assertion of that defense was not time-barred, cf. Holcomb Condos.
                   Homeowners' Assn v. Stewart Venture, LLC, 129 Nev. 181, 186-87, 300 P.3d
                   124, 128 (2013) ([T]he application of the statute of limitations is a question
                   of law that this court reviews de novo.").
                               In light of the foregoing, we affirm the district court's judgment
                   in Docket No. 81961. And because appellant's argument for reversing the
                   attorney fee and cost award in Docket No. 82266 is premised solely on the




                         4In this respect, we note that the subpriority portion of the HONs lien
                   remained in default even after the superpriority default was cured, meaning
                   that the foreclosure deed's recitation of there being a "defaule remained
                   accurate. Relatedly, the foreclosure deed's recitals made no representation
                   regarding whether a superpriority tender had been made.



SUPREME COURT
      OF
    NEVADA
                                                          4
101 1947A cliela
                propriety of the judgment challenged in Docket No. 81961, we necessarily
                affirm that award as well.
                             It is so ORDERED.5




                                          arraguirre


                             vest,42-N,   , J.                                    Sr. J.
                Hardesty




                cc:   Hon. Mark R. Denton, District Judge
                      Stephen E. Haberfeld, Settlement Judge
                      Roger P. Croteau & Associates, Ltd.
                      Akerman LLP/Las Vegas
                      Eighth District Court Clerk




                      5The  Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.



SUPREME COURT
        OF
     NEVADA
                                                       5
01 I 947A